DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “favorite” in claim 4 line 1 is a relative term which renders the claim indefinite. The term “favorite” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Favorites are subject measures that depend on the preferences of each individual.  There are no claimed criteria for distinguishing between different valet providers to even indicate how to calculate a “favorite” provider nor is there a user selection of a “favorite” provider. Examiner notes that a most frequently used valet provider is also not a favorite because frequency is not the only metric for determining a favorite. 
Claims 15-20 recite the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The United States Patent and Trademark Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO, see In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to “a computer program product comprising a computer readable storage medium” typically covers products that do not have a physical or tangible form, such as a computer program per se (often referred to as “software per se”) in view of the ordinary and customary meaning of computer program product, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “a computer program product comprising a computer readable storage medium” and therefore are directed to a signal per se. Thus, claims 12-20 are rejected as being directed to non-statutory subject matter. For the purposes of compact prosecution claims 12-20 are being treated as directed toward a manufacture.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-11 recite a series of steps and therefore recite a process.

Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 12, as a whole, are directed to the abstract idea of making a valet parking reservation with associated services, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including agreements in the form of contracts) by reciting negotiating and reserving a valet parking with associated services. See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by reciting a business relation between the valet provider and a user. See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) by reciting instructions for making a valet parking reservation. See MPEP 2106.04(a)(2)(II)(C).  The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting making a reservation with associated services. See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “making a valet parking reservation with associated services,” is recited by claiming the following limitations: negotiating a drop-off and pickup, reserving valet parking, transacting a fee, and determining associated service. The mere nominal recitation of a computer readable storage medium does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 2-7, 11, and 13-17, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: reserving a new valet reservation using location, modifying a reservation, reserving a favorite valet provider, renting a parked vehicle, contracting for car cleaning, contracting for a repair, and managing the valet service.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 12 recite the additional elements: a computer readable storage medium which are used to perform the negotiating, reserving, transacting, and determining steps. The computer readable storage medium limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of valet parking in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing valet parking process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a computer readable storage medium. See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (describing “data” and “memory” as generic computer components). The claims recite generic computer functions by reciting receiving and Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computer readable storage medium. See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a computer readable storage medium. See MPEP 2106.05(f). The claims limit the field of use by reciting valet parking providers. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 8-10 and 18-20, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 10-14, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogaard et al. (U.S. P.G. Pub. 2012/0130891 A1), hereinafter Bogaard.

Claim 1. 
Bogaard discloses a method of managing a valet service for a vehicle, the method comprising: 
negotiating a drop-off and a pickup of the vehicle from a selected valet provider (Bogaard [0040] parking information includes parking duration options and parking supplier information and may additionally include the location of the parking space; [0051], [0068] valet; [0082] provide a user with a list of parking spaces that meet the user’s parking preferences and are proximate to the mobile computing device location; [0083] determine whether the user selected an available parking space); 
reserving a valet parking of the vehicle via the selected valet provider (Bogaard [0039] send the user identifier and parking identifier to the server; [0052] parking space search and reservation service; [0084] user may confirm they want to reserve the selected parking space and, if so, for what duration of time; [0051], [0068] valet); 
transacting a fee for the valet parking paid from a user to the valet provider (Bogaard [0053] process transaction; [0075] server can process payment; [0085] ancillary service cost considered when processing the payment transaction; [0086] process payment transaction; [0051], [0068] valet); and
determining associated services for the vehicle while parked (Bogaard [0051], [0068] variety of ancillary services; [0085] determine if ancillary services were selected).

Claim 2. 
Bogaard discloses all of the elements of claim 1, as shown above. Additionally, Bogaard discloses: 
reserving a new valet reservation via a GPS (global positioning satellite) location of the vehicle, a location of a selected valet provider and a drop-off and pickup time disclosure (Bogaard [0040] parking information includes parking duration options and parking supplier information and may additionally include the location of the parking space; [0045] GPS location used to identify a parking space; [0080] transmit GPS location to the server).

Claim 3. 
Bogaard discloses all of the elements of claim 1, as shown above. Additionally, Bogaard discloses: 
reserving an existing valet reservation via modifying a drop-off and a pickup time (Bogaard [0034], [0048] duration may be extended). 

Claim 4. 
Bogaard discloses all of the elements of claim 1, as shown above. Additionally, Bogaard discloses: 
reserving a favorite valet provider reservation via a predetermined GPS location of the vehicle, a predetermined location of a favorite valet provider and a predetermined drop-off and pickup time (Bogaard [0035], [0036] user’s parking session history; [0040] parking information includes parking duration options and parking supplier information and may additionally include the location of the parking space; [0045] GPS location used to identify a parking space; [0080] transmit GPS location to the server).

Claim 6. 
Bogaard discloses all of the elements of claim 1, as shown above. Additionally, Bogaard discloses: 
wherein determining associated services for the vehicle while parked further includes contracting for a car wash and a car detailing (Bogaard [0051], [0068] vehicle cleaning services).

Claim 7. 
Bogaard discloses all of the elements of claim 1, as shown above. Additionally, Bogaard discloses: 
wherein determining associated services for the vehicle while parked further includes contracting a mechanical repair to the vehicle to be parked (Bogaard [0051] maintenance services). 

Claim 10. 
Bogaard discloses all of the elements of claim 1, as shown above. Additionally, Bogaard discloses: 
wherein the transacting a fee for the valet parking paid from a user to the valet provider further includes paying the fee via a third party payment service (Bogaard [0033] payment providers).

Claim 11. 
Bogaard discloses all of the elements of claim 1, as shown above. Additionally, Bogaard discloses: 
managing the valet service for the vehicle via a dedicated screen for the user, a dedicated screen for the valet provider and a dedicated screen for an administrator (Bogaard [0035] interface provided is preferably a graphical user interface; [0036] server is accessible by user, parking supplier, or payment provider may access and edit the data within their respective accounts).

Claim 12. 
Bogaard discloses all of the elements of claim 12 as shown above in claim 1.

Claim 13. 
Bogaard discloses all of the elements of claim 13 a shown above in claim 2.

Claim 14. 
Bogaard discloses all of the elements of claim 14 as shown above in claim 3.

Claim 16. 
Bogaard discloses all of the elements of claim 16 as shown above in claim 6.

Claim 17. 
Bogaard discloses all of the elements of claim 17 as shown above in claim 7.

Claim 20. 
Bogaard discloses all of the elements of claim 20 as shown above in claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 8-9, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogaard in view of Lohmeier et al. (U.S. P.G. Pub. 2015/0371153), hereinafter Lohmeier.

Claim 5. 
Bogaard discloses all of the elements of claim 1, as shown above. However, Bogaard does not disclose the following limitation, but Lohmeier does: 
wherein determining associated services for the vehicle while parked further includes renting the vehicle to a third party for a time the vehicle is to be parked (Lohmeier [0112] determine whether vehicle is available for nested borrowing; [0113] system is configured to permit nested offers before a borrower has parked the vehicle at the handoff location; [0115] proposed vehicle availability record; [0017] identify a suitable match between the approved vehicle availability record and a currently pending shared vehicle request; [0118] create a reservation; [0119] secondary borrowers pickup; [0123] secondary borrower returns the vehicle to the dropoff location).
One of ordinary skill in the art would have recognized that applying the known technique of allowing a sub-rental during the parking period of Lohmeier to the value added ancillary services of Bogaard (Bogaard [0051], [0068], [0085]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lohmeier to the teaching of Bogaard would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sub-rental during the parking period. Further, applying rental services to the ancillary services of Lohmeier, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the parking user to recoup the costs associated with parking by renting their idle vehicle to generate revenue.

Claim 8. 
Bogaard discloses all of the elements of claim 1, as shown above. However, Bogaard does not disclose the following limitation, but Lohmeier does: 
wherein the negotiating a drop-off and a pickup of the vehicle from a selected provider further includes receiving the vehicle a location distal from a location of the valet parking 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of an agreed upon dropoff location of Lohmeier for the parking location of Bogaard. Both parking at a particular parking space as indicated in Bogaard and agreeing on a parking location in Lohmeier are known in the parking art as places to leave a vehicle. Thus, the simple substitution of one known element in the art of parking for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Lohmeier’s system with the improved functionality to allow the parking user to park wherever they can rather than going through the hassle of finding a particular location.

Claim 9. 
Bogaard discloses all of the elements of claim 1, as shown above. However, Bogaard does not disclose the following limitation, but Lohmeier does: 
wherein negotiating a drop-off and a pickup of the vehicle from a selected provider further includes a pickup of the vehicle from a third party vehicle rental provider (Lohmeier [0112] determine whether vehicle is available for nested borrowing; [0113] system is configured to permit nested offers before a borrower has parked the vehicle at the handoff location; [0115] 
One of ordinary skill in the art would have been motivated to include the teachings of Lohmeier in the system of Bogaard for the same reasons discussed above in claim 5.

Claim 15. 
Bogaard in view of Lohmeier teaches all of the elements of claim 15 as shown above in claim 5.

Claim 18. 
Bogaard in view of Lohmeier teaches all of the elements of claim 18 as shown above in claim 8.

Claim 19. 
Bogaard in view of Lohmeier teaches all of the elements of claim 19 as shown above in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628